201 S.W.3d 67 (2006)
STATE of Missouri, Respondent,
v.
Donald HUMPHREY, Appellant.
No. ED 86893.
Missouri Court of Appeals, Eastern District, Division Three.
September 12, 2006.
Jessica Hathaway, Assistant Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Donald Humphrey (Humphrey) appeals the decision of the Circuit Court of the City of St. Louis (Court), after the Honorable Michael B. Calvin found him guilty of Trafficking Drugs in the Second Degree, Section 195.223[1], and Unlawful Use of Drug Paraphernalia, a misdemeanor, Section 195.233. Humphrey was sentenced, as a persistent drug offender and a persistent felony offender, to concurrent sentences of twenty years and one year, respectively.
On appeal, Humphrey argues that the Court erred and plainly erred when it allowed two police officers to testify about statements made to a 911 dispatcher by an anonymous caller who did not testify at trial. Humphrey claims this evidence was inadmissible hearsay. The Court admitted the testimony as evidence of subsequent police conduct.
We have reviewed the briefs of the parties and the Record on Appeal, and we find no error of law in this case. No jurisprudential purpose would be served by a written opinion. The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo (2000).